Citation Nr: 1707200	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2009 to December 2009.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia; that decision denied entitlement to service connection for a heart condition.


FINDINGS OF FACT

The most competent, credible, and probative evidence of record does not reflect that the Veteran has a heart condition.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In an April 2010 letter, the agency of original jurisdiction (AOJ) provided the Veteran with VCAA-compliant notice.   Moreover, with respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of her claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional discussion regarding VA's duty to assist is addressed below.  

II. Analysis

The Veteran claims that she currently has a heart condition as a result of her active service.

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, to include the Veteran's service treatment records (STR) is silent as to the diagnosis of, or treatment for, a heart condition.  She was first seen for chest pain and shortness of breath in September 2009 during basic training.  Upon examination, heart rate, rhythm, heart sounds, and arterial pulses were normal.  Edema was not present and no murmurs were present.  Reactive airway dysfunction was diagnosed.  The Appellant elected not to undergo a medical examination before her discharge.  

Following service, the Veteran was seen numerous times at VA medical centers and clinics between April 2010 to April 2015;  each treatment provider documented a normal heart rate, rhythm, and heart sounds.  See, e.g. April 2010 VA Primary Care Note; August 2011 VA Primary Care Note; March 2015 VA Primary Care Physician E & M Note.  There is no indication or diagnosis in these records to indicate a heart condition.

The Veteran was afforded a VA examination in March 2010.  While the Veteran complained of a heart condition, the examiner noted no evidence of congestive heart failure or pulmonary hypertension.  Additionally, the examiner observed normal heart rate, rhythm and sounds, as well as no murmur, gallop, click or rub.   A stress test, as well as x-rays of the heart, indicated normal heart function and size.  The examiner concluded that the Veteran had a normal heart with no indication of a heart condition.  

The Board finds that the examination is adequate to decide the issue of her heart condition claim because it was predicated on interviews with the Veteran, review of any available records, and physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran.  Moreover, the opinion offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The Board notes that the Veteran has stated that she has a heart condition. While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In her May 2010 Notice of Disagreement, the Veteran reports that she was prescribed mometason furoate by her primary care physician for an irregular heartbeat.  However, review of clinic records indicate that the Veteran was prescribed the medication for asthma rather than for an irregular heartbeat. See April 2010 VA Primary Care Note.  Additionally, during the same exam, the treatment provider noted that the Veteran had normal heart rate, rhythm, and sounds with no murmur present. See id.

While the Veteran is competent to report things such as chest pain and shortness of breath, she cannot, as a layperson provide competent medical evidence establishing a diagnosis of a heart condition. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board has taken the Veteran's lay assertions into consideration; however, it finds the medical evidence, including the March 2010 VA examination, to be the only probative evidence of record.

Absent competent evidence reflecting the presence of the claimed disability during the appeal period, service connection is not warranted. See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In light of the evidence, the Board finds that service connection for a heart condition is not warranted because the Veteran does not have a heart condition. Therefore, she does not fulfill the first Caluza element and, as such, her claim must fail. See Caluza, 7 Vet. App. at 506.

For the foregoing reasons, the Board finds that the claim of service connection for a heart condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a heart condition is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


